El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Este pleito se inició por demanda reclamando la nulidad de cierto procedimiento hipotecario. La parte demandada excepcionó y contestó, establecindo además reconvención. Fue el pleito a juicio y la corte lo resolvió por sentencia de-clarando la demanda con lugar y con lugar la reconvención, condenando a la parte demandada al pago de las costas.
Ninguna de las partes apeló y firme la sentencia la deman-dante archivó su memorándum de costas incluyendo en él una partida de $500 por honorarios de abogado. Impugnó dicha partida, por excesiva, la demandada. La corte la *597redujo a $200 “teniendo en cuenta el trabajo realmente reali-zado por el abogado del demandante, la importancia del caso y el grado de temeridad de la parte demandada.”
De la resolución de la corte apeló la demandada y los demandantes ban pedido la desestimación del recurso por frívolo.
Tenemos ante nosotros copias de las alegaciones del pleito; no de la transcripción de la evidencia. Sabemos lo que el juez afirmó. Las alegaciones revelan un pleito de relativa importancia. No consta, la evidencia. No sabemos cómo fue el pleito. La cantidad concedida por la corte, dos quintas partes de la reclamada, está en armonía con lo que conocemos del pleito y tenemos que presumir que también lo está con lo que no conocemos del mismo.
En su alegato la apelante dice que se decretó la nulidad del procedimiento por uno solo de los varios motivos ale-gados y que se declaró con lugar su reconvención. Pero es lo cierto que la sentencia la condenó en costas con honorarios de abogado y que ella la consintió. Sólo cabe discutir la cuantía y es tan claro que no es excesiva la suma finalmente fijada por la corte, que seguir tramitando una apelación como ésta una vez llamada la atención sobre su frivolidad, no ten-dría justificación.
Debe desestimarse por frívolo el recurso.